Order                                                                          Michigan Supreme Court
                                                                                     Lansing, Michigan

  May 4, 2018                                                                          Stephen J. Markman,
                                                                                                  Chief Justice

                                                                                             Brian K. Zahra
                                                                                     Bridget M. McCormack
  154851                                                                                   David F. Viviano
                                                                                       Richard H. Bernstein
                                                                                            Kurtis T. Wilder
                                                                                      Elizabeth T. Clement,
  ALICE M. BROWN,                                                                                      Justices
            Plaintiff-Appellee,
  v                                                         SC: 154851
                                                            COA: 330508
                                                            Chippewa CC: 14-013459-NO
  CITY OF SAULT STE MARIE, ERIC
  FOUNTAIN, GREG SCHMITIGAL, MIKE
  BREAKIE, JEFF KILLIPS, and BRUCE
  LIPPONEN,
             Defendants-Appellants.

  _________________________________________/

           On January 10, 2018, the Court heard oral argument on the application for leave to
  appeal the October 20, 2016 judgment of the Court of Appeals. On order of the Court,
  the application is again considered. MCR 7.305(H)(1). In lieu of granting leave to
  appeal, we REVERSE the judgment of the Court of Appeals and REINSTATE the
  November 10, 2015 order of the Chippewa Circuit Court granting defendants’ motion for
  summary disposition. Plaintiff’s notice of her intent to bring a claim under the highway
  exception to governmental immunity merely provided, without further elaboration, that
  she had suffered “severe and permanent injuries.” Although this vague description refers
  to the injuries’ severity and duration, the notice contains no information at all about the
  particular injury that plaintiff sustained. The statute requires that the notice must “specify
  . . . the injury sustained,” MCL 691.1404(1), and therefore some description of the injury
  itself beyond merely classifying it as severe or permanent is required. Tattan v Detroit,
  128 Mich. 650, 652 (1901) (“The statute, in terms, requires that the nature of the injury
  shall be stated in this notice. Beyond the fact that it is an injury to the person, rather than
  to property, there is no attempt in this notice to state the nature of the injury at all.”)
  Plaintiff claims that her notice of the injury sustained should be deemed to include certain
  documents referred to in, but not attached to, her notice. We need not reach the issue
  whether it is appropriate to consider documents not submitted with the notice itself
  because, in this case, plaintiff referred to those documents for the purpose of identifying
  witnesses, not to provide a description of the injury sustained. Therefore, consideration
                                                                                                               2

of those documents in this case would not change the outcome. We conclude that
plaintiff’s notice was insufficient on its face because it failed to specify the injury that
plaintiff sustained in accordance with MCL 691.1404(1).

       BERNSTEIN, J., would deny leave to appeal.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         May 4, 2018
       s0502
                                                                             Clerk